Citation Nr: 9929022	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability, claimed as secondary
to the right knee disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1968 to November 1970.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veterans claims for service 
connection of a right knee disability, and secondary service 
connection for a left knee disability.  The veteran timely 
appealed to the Board of Veterans' Appeals (Board).  The 
veteran's claims are now before the Board for resolution.


FINDINGS OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran's current left and right knee disabilities 
are the result of his service in the military.


CONCLUSION OF LAW

The veteran's claims for service connection of a right knee 
disability, and secondary service connection for a left knee 
disability are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
injured his right knee while in service in April 1968.  This 
injury is described as both a sprain of the right knee, and 
as an internal derangement of the right knee.  The SMRs 
indicate that the veteran's right leg was placed in a 
cylinder cast, and that he received convalescent leave in 
order to recover.  The veteran was also given a 90 day 
physical profile in August 1968 which excused him from 
crawling, stooping, running, jumping, and from prolonged 
standing or marching.  Records from the veteran's separation 
physical in November 1970 indicate no complaints of residuals 
of the veteran's right knee injury, and no clinical findings 
of any right knee abnormality.  The veteran's own hand-
written notation on the history section of the examination 
form reads "I am in good health."  The veteran's SMRs are 
negative for complaints or treatment for any left knee 
injury.

The veteran submitted private medical records from Dr. John 
S. Forrest from June 1979 that document a work-related injury 
to the veteran's right knee.  The records indicate that the 
veteran fell backward two feet from a ladder and twisted his 
knee.  The veteran reported his prior history of right knee 
injury from the service, but indicated that he had had no 
right knee difficulty in the interim period between service 
and the onset of the 1979 injury.  The veteran underwent 
arthroscopy which showed an abnormality in the lateral 
cartilage, and a complete bucket handle type tear of the 
lateral cartilage.  The medial cartilage had a small wrinkle 
in it, but no evidence of any serious problems.  The veteran 
underwent lateral meniscectomy surgery to repair his injury 
on June 29, 1979.

The veteran submitted private medical records from Dr. Peter 
Remec, which document an August 1986 work-related injury to 
his left knee.  The veteran reported that he slipped, causing 
injury to his left knee.  In November 1986, the veteran 
underwent left knee arthroscopy and partial medial 
meniscectomy to repair a vertical tear of the posterior horn, 
which the surgeon described as a parrot beak tear.  The 
veteran's surgical procedure lasted an hour, and medical 
records indicate there were no complications.   

The veteran received medical treatment from Dr. Forrest for a 
right knee injury in February 1988.  He reported that he was 
involved in a twisting accident while at work, and he 
reported his history of prior right knee injuries and 
surgery.  X-rays revealed no marked narrowing and no 
calcification, but an effusion was observed.  The veteran was 
diagnosed with a partial tear or stretching of the anterior 
cruciate ligament (ACL), and was found to have a cruciate-
deficient knee.  No evidence of meniscal damage was noted, 
but Dr. Forrest recommended that the veteran wear a neoprene 
brace to protect his knee.

The veteran received outpatient treatment at the VA Medical 
Center (VAMC) in Bath New York in August 1997.  He complained 
of right knee pain and fluid surrounding the right knee 
joint.  Clinical observation revealed crepitation that was 
easily palpable bilaterally, and full range of motion.  The 
veteran reported favoring his left knee due to the pain and 
injury he experienced with his right knee.
Based upon the above noted medical information, the RO denied 
the veteran's claims for service connection for his right 
knee disability, and secondary service connection for his 
left knee disability based upon the absence of medical 
evidence linking these knee injuries to the veteran's 
military service.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own, or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be 
conclusive to be well grounded, competent evidence-and not 
just allegations---to justify concluding that the claim is at 
least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a duty to "assist" him in 
developing the evidence pertinent to his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-82.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability;
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The first medical evidence of post-service right knee 
problems experienced by the veteran is the report of an 
examination he underwent in June 1979 following his work-
related accident.  Surgical treatment was related to the 
trauma experienced, and Dr. Forrest noted that the veteran 
had not experienced any right knee difficulties since 
service.  The veteran's February 1988 diagnosis of stretching 
or a partial tear of the ACL was again related to an accident 
at work.  The veteran's August 1986 left knee injury was 
similarly treated with an arthroscopic surgical procedure 
several months later.  There is no medical evidence that this 
procedure was required to correct any condition or injury 
other that the trauma noted.  In each of these surgeries, the 
treating physician did not link the veteran's right or left 
knee problems with his service in the military or to any 
incident of service, nor has any other doctor who has 
examined him at any other time since service or who has had 
the opportunity to review his medical history and 
circumstances.  In addition, the treatment that he received 
in the outpatient clinic at the VAMC in Bath, New York in 
September 1997, treated the veteran for pain resulting from 
cartilage removal from both knees, suggesting that his 
current disabilities are related to his post surgical status, 
from the arthroscopic procedures performed as treatment for 
his work-related injuries.  Therefore, although there is 
medical evidence of current disability involving both knees, 
to satisfy the first criterion of a well-grounded claim, and 
evidence that the veteran was treated for a right knee injury 
in service, the third criteria-requiring medical evidence 
linking the current right problem to service, or linking the 
left knee injury as a secondary condition to the right knee 
injury-still are not met.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. at 81).  
Inasmuch as there is no such evidence of record, the claim is 
not plausible and, therefore, is not well grounded.

Although the veteran alleges that the current bilateral knee 
disabilities are related to his service in the military, 
he does not have the medical expertise or training to give a 
competent opinion on the determinative issue of causation-to 
link the problems with his knees to these factors.  
Therefore, even if his assertions that his left knee pain is 
due to compensating for his right knee injury incurred in 
service are accepted as credible, his allegations as to a 
nexus between in-service and current knee problems have no 
probative value, especially in light of the three 
arthroscopic knee procedures the veteran has undergone since 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board emphasizes that a well-grounded claim must 
be supported by evidence, and not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a right knee disability is 
well grounded, or that his left knee injury is secondarily 
service connected to his right knee injury, VA is under no 
"duty to assist" him in developing the evidence pertinent 
to his claim.  See Epps, 126 F.3d at 1468.  Moreover, the 
Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence may 
exist that, if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
May 1998 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).



ORDER

As evidence of a well-grounded claim has not been submitted, 
the claims for service connection for a right knee 
disability, and for secondary service connection for a left 
knee disability are denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

